United States Court of Appeals
      for the Federal Circuit
                 ______________________

             IN RE: SIMON SHIAO TAM,
                       Appellant
                ______________________

                       2014-1203
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 85472044.
                  ______________________

                 Decided: April 20, 2015
                 ______________________

   RONALD D. COLEMAN, Goetz Fitzpatrick PLLC, New
York, NY, argued for appellant. Also represented by JOEL
GEOFFREY MACMULL.

   MOLLY R. SILFEN, Office of the Solicitor, United States
Patent and Trademark Office, Alexandria, VA, argued for
appellee Michelle K. Lee. Also represented by CHRISTINA
HIEBER, THOMAS L. CASAGRANDE, NATHAN K. KELLEY.
                 ______________________
 Before LOURIE, MOORE, and O’MALLEY, Circuit Judges.
MOORE, Circuit Judge.
   Simon Shiao Tam appeals from the decision of the
Trademark Trial and Appeal Board (the Board) affirming
the examining attorney’s refusal to register the mark
THE SLANTS because it is disparaging. We affirm.
2                                                  IN RE TAM




                       BACKGROUND
     Mr. Tam is the “front man” for Asian-American dance
rock band The Slants. In 2010, Mr. Tam filed Application
No. 77/952,263 (’263 application) seeking to register the
mark THE SLANTS for “Entertainment, namely, live
performances by a musical band.” Mr. Tam attached
specimens featuring the band name set against Asian
motifs to the ’263 application. The examining attorney
found the mark disparaging to people of Asian descent
under 15 U.S.C. § 1052(a) (“§ 2(a)”) and therefore refused
to register it. Mr. Tam appealed that refusal to the
Board, but the case was dismissed for failure to file a brief
and the application was deemed abandoned. On Novem-
ber 14, 2011, six days after the abandonment of the ’263
application, Mr. Tam filed a second application (Applica-
tion No. 85/472,044, or the ’044 application) seeking to
register the mark THE SLANTS for essentially identical
services as in the ’263 application. In the ’044 applica-
tion, Mr. Tam claims use of the mark since 2006. Unlike
the specimens attached to the ’263 application, the speci-
mens attached to the ’044 application do not contain
Asian motifs. The examining attorney again found the
mark THE SLANTS disparaging and declined to register
it. In making this determination, the examining attorney
cited to materials that he had gathered in response to Mr.
Tam’s earlier application. Mr. Tam responded and a final
office action issued.
    The Board affirmed the examining attorney’s refusal
to register the mark. The Board found that “it is abun-
dantly clear from the record not only that THE
SLANTS . . . would have the ‘likely meaning’ of people of
Asian descent but also that such meaning has been so
perceived and has prompted significant responses by
prospective attendees or hosts of the band’s performanc-
es.” In re Tam, No. 85472044, 2013 WL 5498164, at *5
(TTAB Sept. 26, 2013). To support this conclusion, the
Board pointed to the band’s website, which displayed the
IN RE TAM                                                   3



mark next to “a depiction of an Asian woman, utilizing
rising sun imagery and using a stylized dragon image,”
and to a statement by Mr. Tam that he selected the mark
in order to “own” the stereotype it represents. Tam, 2013
WL 5498164, at *5. The Board also found that the mark
is disparaging to a substantial component of people of
Asian descent because “[t]he dictionary definitions, refer-
ence works, and all other evidence unanimously catego-
rize the word ‘slant,’ when meaning a person of Asian
descent, as disparaging,” and because there was record
evidence of individuals and groups in the Asian communi-
ty objecting to Mr. Tam’s use of the word “slant.” Tam,
2013 WL 5498164, at *7. The Board therefore disquali-
fied the mark for registration under § 2(a). Mr. Tam
appeals.      We have jurisdiction under 28 U.S.C.
§ 1295(a)(4).
                        DISCUSSION
    Mr. Tam argues that the Board erred in finding the
mark THE SLANTS disparaging under § 2(a) of the
Lanham Act and therefore unregistrable. Mr. Tam also
challenges the constitutionality of § 2(a).
               I.   Disparagement Analysis
     Section 2(a) of the Lanham Act provides that the Pa-
tent and Trademark Office (PTO) may refuse to register a
trademark that “[c]onsists of or comprises immoral,
deceptive, or scandalous matter; or matter which may
disparage or falsely suggest a connection with persons,
living or dead, institutions, beliefs, or national symbols, or
bring them into contempt, or disrepute.” 15 U.S.C.
§ 1052(a). A disparaging mark “‘dishonors by comparison
with what is inferior, slights, deprecates, degrades, or
affects or injures by unjust comparison.’” In re Geller, 751
F.3d 1355, 1358 (Fed. Cir. 2014) (quoting Pro-Football,
Inc. v. Harjo, 284 F. Supp. 2d 96, 124 (D.D.C. 2003))
4                                                  IN RE TAM




(alterations omitted). In Geller, we applied a two-part
test to determine if a mark may be disparaging:
    (1) what is the likely meaning of the matter in
    question, taking into account not only dictionary
    definitions, but also the relationship of the matter
    to the other elements in the mark, the nature of
    the goods or services, and the manner in which
    the mark is used in the marketplace in connection
    with the goods or services; and
    (2) if that meaning is found to refer to identifiable
    persons, institutions, beliefs or national symbols,
    whether that meaning may be disparaging to a
    substantial composite of the referenced group.
Id. This determination is “a conclusion of law based upon
underlying factual inquiries.” Id. We review the Board’s
factual findings for substantial evidence, and its ultimate
conclusion de novo. Id.
               A. Use of Prior Applications
    As a threshold matter, Mr. Tam argues that the exam-
ining attorney and the Board should not have considered
evidence gathered by the examining attorney while eval-
uating the earlier ’263 application. We disagree. The
examining attorney may look to evidence outside the
application, such as dictionary definitions and newspaper
articles, when determining the “manner of use” of the
mark. See In re Bayer Aktiengesellschaft, 488 F.3d 960,
966–69 (Fed. Cir. 2007). Mr. Tam claims use of the mark
THE SLANTS back to 2006, before he filed the ’263
application. Evidence gathered in response to the ’263
application is relevant to determining the mark’s manner
of use for the time period during which Mr. Tam asserts
the mark was in use. While the evidence gathered during
the evaluation of the ’263 application derives from an
abandoned application dated before the ’044 application’s
filing date, its use was not improper.
IN RE TAM                                               5



                   B. Likely Meaning
     To determine if a mark is disparaging, we first con-
sider “the likely meaning of the matter in question.”
Geller, 751 F.3d at 1358. The Board found that the mark
THE SLANTS refers to people of Asian descent. Substan-
tial evidence supports this finding. Mr. Tam argues that
the mark does not refer to people of Asian descent. His
argument seems to rely on 1) the fact that the term
“slant” has a number of alternative, more common mean-
ings; 2) that none of the specimens attached to the ’044
application include Asian imagery or otherwise reference
people of Asian descent; and 3) that the PTO has granted
a number of unrelated trademark applications containing
the term “slant.” We are not persuaded by Mr. Tam’s
argument.
    There is no dispute that the term “slants” has a num-
ber of meanings, one of which refers to people of Asian
descent. The Board cited a number of traditional and
slang dictionaries defining the word with reference to
people of Asian descent, ranging from Oxford Reference
Online to www.urbandictionary.com. Tam, 2013 WL
5498164, at *1–2 & n.3. Even the dictionary entries
supplied by Mr. Tam include as possible definitions for
the term “slant” “a disparaging term for a person of East
Asian birth or ancestry,” J.A. 219 (The American Heritage
Dictionary of the English Language), and “[a] person with
slanting eyes, spec. one of Oriental descent,” J.A. 234–36
(Oxford English Dictionary).
     The fact that the term “slants” has some innocuous
meanings—and that some trademarks have issued with
those innocuous meanings—does not foreclose the possi-
bility that the term may also be used in an offensive
manner, even when the non-disparaging meanings are
more common. See Tam, 2013 WL 5498164, at *5. Ra-
ther, the existence of these other meanings makes it
necessary to examine how the applicant uses the mark in
6                                                IN RE TAM




the marketplace to determine its likely meaning—as the
Board did.
     The evidence here supports the Board’s finding that
the mark THE SLANTS likely refers to people of Asian
descent. For example, an article in the record includes a
quote attributed to Mr. Tam where he describes the
genesis of the band’s name by explaining: “I was trying to
think of things that people associate with Asians. Obvi-
ously, one of the first things people say is that we have
slanted eyes. . . .” J.A. 130. The record also contains the
band’s entry in Wikipedia, which states that the band’s
name is “derived from an ethnic slur for Asians.” J.A. 57.
The Wikipedia entry quotes Mr. Tam: “We want to take
on these stereotypes that people have about us, like the
slanted eyes, and own them. We’re very proud of being
Asian—we’re not going to hide that fact. The reaction
from the Asian community has been positive.” Id. Fur-
thermore, the record includes an image from the band’s
website in which the mark THE SLANTS is set against “a
depiction of an Asian woman, utilizing rising sun imagery
and using a stylized dragon image,” as described by the
Board. Tam, 2013 WL 5498164, at *2, 5 (citing J.A. 59).
Finally, the record includes evidence that both individuals
and Asian groups have perceived the term as referring to
people of Asian descent. Tam, 2013 WL 5498164, at *2–3
(citing, e.g., J.A. 95 (“[Mr. Tam] was initially slated to
give the keynote address at the 2009 Asian American
Youth Leadership Conference in Portland. But some
conference supporters and attendees felt the name of the
band was offensive and racist, and out of respect for these
opinions the conference organizers decided to choose
someone less controversial.”)). On this record, we find
that substantial evidence supports the Board’s determina-
tion that the mark THE SLANTS likely refers to people of
Asian descent.
IN RE TAM                                                7



    Mr. Tam also argues that we should not consider this
evidence because it is unauthenticated hearsay and does
not satisfy the requirements of 37 C.F.R. § 2.122(a), which
applies the Federal Rules of Evidence to inter partes
proceedings. However, § 2.122(a) does not apply to ex
parte proceedings. For ex parte proceedings, the Board
has adopted a “somewhat more permissive stance with
respect to the admissibility and probative value of evi-
dence.” TRADEMARK TRIAL & APPEAL BOARD MANUAL OF
PROCEDURE § 1208. In ex parte proceedings, the Board
permits the examining attorney to consider Internet
material. Id. § 1208.03. We see no error in the Board’s
procedures.
 C. Whether the Meaning May Be Disparaging to a Sub-
       stantial Composite of the Referenced Group
    If the likely meaning of the mark “is found to refer to
identifiable persons, institutions, beliefs or national
symbols,” we next consider “whether that meaning may
be disparaging to a substantial composite of the refer-
enced group.” Geller, 751 F.3d at 1360. Substantial
evidence supports the Board’s finding that the mark THE
SLANTS is likely offensive to a substantial composite of
people of Asian descent.
    First, the definitions in evidence universally charac-
terize the word “slant” as disparaging, offensive, or an
ethnic slur when used to refer to a person of Asian de-
scent. Tam, 2013 WL 5498164, at *1–2, 7 & n.3. This
includes the dictionaries provided by Mr. Tam in his
response to office action. J.A. 219, 234–36. Additionally,
the record includes a brochure published by the Japanese
American Citizens League describing the term “slant,”
when used to refer to people of Asian descent, as a “de-
rogatory term” that is “demeaning” and “cripple[s] the
spirit.” J.A. 48–49. The record also includes news articles
and blog posts discussing the offensive nature of the
8                                                   IN RE TAM




band’s name, which led to the cancellation of the band’s
scheduled performance at a conference for Asian youth.
Tam, 2013 WL 5498164, at *2–3 (citing J.A. 45, 51, 94–98,
100). We find there is substantial evidence—even without
a marketing survey or some other quantitative measure of
the term’s offensiveness—supporting the Board’s finding
that the mark is disparaging to a substantial composite of
people of Asian descent. The Board does not have the
resources, nor is it required, to conduct a marketing
survey each time it evaluates whether a term is disparag-
ing. See In re Loew’s Theatres, Inc., 769 F.2d 764, 768
(Fed. Cir. 1985).
               II. Constitutionality of § 2(a)
    Having affirmed the Board’s holding that the mark is
disparaging, we next turn to Mr. Tam’s constitutional
challenges.
                   A. First Amendment
    Mr. Tam argues that the Lanham Act’s restrictions on
disparaging trademarks are unconstitutional under the
First Amendment both facially and as applied to his case
because § 2(a) conditions a benefit—trademark registra-
tion—on the relinquishment of speech. This argument is
foreclosed by our precedent. In In re McGinley, our prede-
cessor court wrote:
    With respect to appellant’s First Amendment
    rights, it is clear that the PTO’s refusal to register
    appellant’s mark does not affect his right to use it.
    No conduct is proscribed, and no tangible form of
    expression is suppressed. Consequently, appel-
    lant’s First Amendment rights would not be
    abridged by the refusal to register his mark.
660 F.2d 481, 484 (C.C.P.A. 1981). In subsequent cases,
we have accepted this reasoning. In re Boulevard Entm’t,
Inc., 334 F.3d 1336, 1343 (Fed. Cir. 2003) (“[T]he refusal
IN RE TAM                                                9



to register a mark does not proscribe any conduct or
suppress any form of expression because it does not affect
the applicant’s right to use the mark in question.”); In re
Mavety Media Grp., 33 F.3d 1367, 1374 (Fed. Cir. 1994);
see also In re Fox, 702 F.3d 633, 635 (Fed. Cir. 2012)
(“Because a refusal to register a mark has no bearing on
the applicant’s ability to use the mark, we have held that
§ 1052(a) does not implicate the First Amendment rights
of trademark applicants.”). We here follow our precedent.
                      B. Vagueness
    Mr. Tam also argues that the disparagement standard
of § 2(a) is unconstitutionally vague. He claims that key
terms of § 2(a), such as “scandalous” and “disparage,” are
not “clearly defined” and are necessarily subjective. He
argues that § 2(a) therefore does not give “the person of
ordinary intelligence a reasonable opportunity to know
what is prohibited.” Grayned v. City of Rockford, 408 U.S.
104, 108 (1972).
     We have noted with respect to § 2(a)’s bar on scandal-
ous subject matter the “inherent difficulty in fashioning a
single objective measure like a substantial composite of
the general public from the myriad of subjective view-
points.” Mavety, 33 F.3d at 1371. Nonetheless, we found
the standard “sufficiently precise to enable the PTO and
the courts to apply the law fairly and to notify a would-be
registrant that the mark he adopts will not be granted a
federal registration.” McGinley, 660 F.2d at 485. The
same is true for the bar on disparaging marks. The Board
follows a well-established two-part test to determine if a
mark is disparaging. See Geller, 751 F.3d at 1358. This
standard is not unconstitutionally vague.
                     C. Due Process
   Mr. Tam argues that the PTO applies the disparage-
ment provisions arbitrarily and without clear guidelines.
He points to registered trademarks containing slurs
10                                               IN RE TAM




against homosexuals such as DYKES ON BIKES, U.S.
Registration No. 3323803, as evidence of the arbitrary
nature of trademark adjudication.
    We have rejected similar due process challenges to
§ 2(a). In both Boulevard Entertainment, 334 F.3d at
1343, and In re Shinnecock Smoke Shop, 571 F.3d 1171,
1174 (Fed. Cir. 2009), the applicant argued that by refus-
ing to register his mark while granting similar marks, the
PTO had violated the Due Process clause. In these cases,
we found no due process violation because the applicant
“was provided a full opportunity to prosecute his applica-
tions and to appeal the examining attorney’s final rejec-
tions to the Board.” 571 F.3d at 1174. The same is true
here. We also noted that “allegations regarding similar
marks are irrelevant because each application must be
considered on its own merits.” Id. (citing Boulevard
Entm’t, 334 F.3d at 1343). Furthermore, “[e]ven if all of
the third-party registrations should have been refused
registration under [§ 2(a)], such errors do not bind the
USPTO to improperly register [the a]pplicant’s marks.”
Id. (citing Boulevard Entm’t, 334 F.3d at 1343). This
reasoning compels us to reject Mr. Tam’s due process
argument.
                   D. Equal Protection
    Lastly, Mr. Tam argues that because the examining
attorney’s disparagement analysis hinged on his and his
bandmates’ ethnic identities, the rejection of the mark
violated the equal protection clause. To support this
argument, Mr. Tam points to the Final Office Action,
which states:
     Here, the evidence is uncontested that applicant
     is a founding member of a band (The Slants) that
     is self described as being composed of members of
     Asian descent. . . . Thus, the association of the
     term SLANTS with those of Asian descent is evi-
IN RE TAM                                            11



   denced by how the applicant uses the Mark – as
   the name of an all Asian-American band.
J.A. 244. Mr. Tam argues the examining attorney’s race-
based determination is neither justified by a compelling
government interest nor narrowly tailored towards
achieving that goal.
    We reject Mr. Tam’s equal protection argument. The
record shows that the Board denied Mr. Tam the registra-
tion because he used the mark THE SLANTS in a dispar-
aging manner, not on account of his race. The Board
wrote that “[a]n application by a band comprised of non-
Asian-Americans called THE SLANTS that displayed the
mark next to the imagery used by applicant . . . would
also be subject to a refusal under Section 2(a).” Tam,
2013 WL 5498164, at *6. Furthermore, we have held that
a trademark refusal does not violate equal protection so
long as there are nondiscriminatory reasons for denying
registration. Shinnecock Smoke Shop, 571 F.3d at 1175.
Here there are nondiscriminatory reasons for denying Mr.
Tam’s application.
                     CONCLUSION
    We affirm the Board’s decision affirming the examin-
ing attorney’s refusal to register the mark THE SLANTS
because it is disparaging.
                     AFFIRMED
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

             IN RE: SIMON SHIAO TAM,
                       Appellant
                ______________________

                       2014-1203
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 85472044.
                  ______________________
MOORE, Circuit Judge, additional views.
    It is time for this Court to revisit McGinley’s holding
on the constitutionality of § 2(a) of the Lanham Act.
Under § 2(a), the PTO may refuse to register immoral,
scandalous, or disparaging marks. 15 U.S.C. § 1052(a).
In In re McGinley, our predecessor court held without
citation to any legal authority in just a few sentences that
§ 2(a) does not implicate the First Amendment:
   With respect to appellant’s First Amendment
   rights, it is clear that the PTO’s refusal to register
   appellant’s mark does not affect his right to use it.
   No conduct is proscribed, and no tangible form of
   expression is suppressed. Consequently, appel-
   lant’s First Amendment rights would not be
   abridged by the refusal to register his mark.
2                                                IN RE TAM




660 F.2d 481, 484 (C.C.P.A. 1981). More than thirty years
have passed since McGinley, and in that time both the
McGinley decision and our reliance on it have been widely
criticized. 1 Furthermore, First Amendment jurisprudence


    1   See, e.g., Ritchie v. Simpson, 170 F.3d 1092, 1103
& n.1 (Fed. Cir. 1999) (Newman, J., dissenting); Pro-
Football Inc. v. Harjo, No. 99-1385 (CKK), 2000 WL
1923326, at *4 (D.D.C. Dec. 11, 2000); Stephen Baird,
Moral Intervention in the Trademark Arena: Banning the
Registration of Scandalous and Immoral Trademarks, 83
TRADEMARK REPORTER 661, 685–86 (1993); Justin G.
Blankenship, The Cancellation of Redskins as a Disparag-
ing Trademark: Is Federal Trademark Law an Appropri-
ate Solution for Words That Offend?, 72 U. COLO. L. REV.
415, 443–44 (2001); Terence Dougherty, Group Rights to
Cultural Survival: Intellectual Property Rights in Native
American Cultural Symbols, 29 COLUM. HUM. RTS. L. REV.
355, 383 (1998); Bruce C. Kelber, “Scalping the Redskins:”
Can Trademark Law Start Athletic Teams Bearing Native
American Nicknames and Images on the Road to Racial
Reform?, 17 HAMLINE L. REV. 533, 556 (1994); Paul Ku-
ruk, Goading a Reluctant Dinosaur: Mutual Recognition
Agreements as a Policy Response to the Misappropriation
of Foreign Traditional Knowledge in the United States, 34
PEPP. L. REV. 629, 662 n.209 (2007); Michelle B. Lee,
Section 2(a) of the Lanham Act as a Restriction on Sports
Team Names: Has Political Correctness Gone Too Far?, 4
SPORTS LAW J. 65, 66–67 (1997); Jeffrey Lefstin, Does the
First Amendment Bar Cancellation of Redskins?, 52 STAN.
L. REV. 665, 676–77 (2000); Nell Jessup Newton, Memory
and Misrepresentation: Representing Crazy Horse, 27
CONN. L. REV. 1003, 1030 n.109 (1995); Ron Phillips, A
Case for Scandal and Immorality: Proposing Thin Protec-
tion of Controversial Trademarks, 17 U. BALT. INTELL.
PROP. L.J. 55, 67–68 (2008); Jendi Reiter, Redskins and
IN RE TAM                                                 3



on the “unconstitutional conditions” doctrine and the
protection accorded to commercial speech has evolved
significantly since the McGinley decision. In 1991, the
source of the PTO’s funding shifted from the taxpayers to
application fees. The constitutionality of § 2(a) is an
important and timely issue that raises a number of con-
stitutional questions. The time has come to give this
issue the consideration it is due.
    There are three requirements for finding a violation of
the First Amendment. The speech at issue must be
protected speech. See, e.g., Roth v. United States, 354
U.S. 476 (1957) (obscenity is not protected by the First
Amendment); Gertz v. Robert Welch, Inc., 418 U.S. 323
(1974) (defamation under certain circumstances is not
protected by the First Amendment); Chaplinsky v. New
Hampshire, 315 U.S. 568 (1942) (“fighting words” are not
protected by the First Amendment); see also R.A.V. v. City
of St. Paul, 505 U.S. 377, 382–83 (1992) (“‘[T]he freedom
of speech’ referred to by the First Amendment does not
include a freedom to disregard these traditional limita-
tions.”); United States v. Alvarez, 132 S. Ct. 2537, 2543–44
(2012) (plurality opinion). There must be government
action that abridges that speech in a manner that impli-
cates the First Amendment, as, for example, when the
government bans flag-burning, Texas v. Johnson, 491 U.S.
397, 405 (1989), or imposes taxes on certain publications,
Ark. Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 229–
30 (1987). And the abridgement must be unconstitutional
when analyzed under the appropriate framework—for



Scarlet Letters: Why “Immoral” and “Scandalous” Trade-
marks Should Be Federally Registrable, 6 FED. CIR. BAR.
J. 191, 197 (1996); Lilit Voskanyan, The Trademark
Principal Register as a Nonpublic Forum, 75 U. CHI. L.
REV. 1295, 1302 (2008).
4                                                IN RE TAM




example, the Central Hudson four-part test for determin-
ing the constitutionality of restrictions on commercial
speech. Cent. Hudson Gas & Elec. Corp. v. Pub. Serv.
Comm’n, 447 U.S. 557, 566 (1980).
       I.    Are Trade Names Protected Speech?
    For many years, commercial speech lay outside the
ambit of the First Amendment. In 1975, the Supreme
Court ruled that the First Amendment protects commer-
cial speech, Bigelow v. Virginia, 421 U.S. 809, 818 (1975),
and five years later the Supreme Court laid out the four-
part test for determining the constitutionality of re-
strictions on commercial speech, Central Hudson, 447
U.S. at 566.
     Today, however, it is unquestionably true that trade-
marks are protected speech under Supreme Court com-
mercial speech jurisprudence. Commercial speech is the
“dissemination of information as to who is producing and
selling what product, for what reason, and at what price.”
Va. State Bd. of Pharmacy v. Va. Citizens Consumer
Council, Inc., 425 U.S. 748, 765 (1976). Protecting the
flow of this type of information is “indispensable.” Id.
Four years after Bigelow, the Supreme Court held that
the trade name of an optometrist is commercial speech.
Friedman v. Rogers, 440 U.S. 1, 11 (1979) (“The use of
trade names in connection with optometrical practice,
then, is a form of commercial speech and nothing more.”).
Trade names identify the source of a product or service for
users, and thus provide some of the information labeled
indispensable by the Supreme Court in Virginia State
Board.     Indeed, the government has conceded that
“[t]rademarks are a form of commercial speech.” Appel-
lee’s Br. 34 n.5. Because a trademark identifies the
source of a product or service for users, it is protected
commercial speech.
IN RE TAM                                                 5



    While it may be true that many marks are used solely
as a source identifier, that is not the case here. Mr. Tam’s
mark THE SLANTS does more than merely identify the
band in the commercial arena. In Friedman, the Court
reasoned that the optician seeking the trade name “does
not wish to editorialize on any subject, cultural, philo-
sophical, or political. He does not wish to report any
particularly newsworthy fact, or to make generalized
observations even about commercial matters.” 440 U.S.
at 11. Here, by contrast, Mr. Tam seeks to trademark the
name of a musical group, selecting the name “The Slants”
to “reclaim” and “take ownership” of Asian stereotypes.
J.A. 129–30. The band draws inspiration for its lyrics
from childhood slurs and mocking nursery rhymes,
J.A. 130, and its albums include “The Yellow Album” and
“Slanted Eyes, Slanted Hearts.” The band “feel[s] strong-
ly that Asians should be proud of their cultural heritage,
and not be offended by stereotypical descriptions.” J.A.
52. With their lyrics, performances, and band name, Mr.
Tam and The Slants weigh in on cultural and political
discussions about race and society that are within the
heartland of speech protected by the First Amendment.
       II.      Is § 2(a) an Abridgement of Speech?
             A. Benefits of Trademark Registration
    The McGinley court held that the refusal to register a
mark under § 2(a) does not bar the applicant from using
the mark, and therefore does not implicate the First
Amendment. It is true that § 2(a) does not bar the appli-
cant from using the mark. Here, for example, Mr. Tam’s
band can continue to perform and advertise using the
name “The Slants.” However, as the McGinley court
wrote, § 2(a) denies the applicant access to “benefits
provided by the Lanham Act which enhance the value of a
mark.” 660 F.2d at 486 n.12. “Registration is significant.
The Lanham Act confers important legal rights and
6                                                 IN RE TAM




benefits on trademark owners who register their marks.”
B&B Hardware, Inc. v. Hargis Ind., Inc., 135 S. Ct. 1293,
1300 (2015).
    These benefits—unavailable in the absence of federal
registration—are numerous, and include both substantive
and procedural rights. First, the holder of a federal
trademark has a right to exclusive nationwide use of that
mark where there was no prior use by a party other than
the markholder. See 15 U.S.C. §§ 1072, 1115. Because
under the common law, a markholder only has the right
to exclusive use where he has used his mark before, see 5
J. Thomas McCarthy, McCarthy on Trademarks and
Unfair Competition § 26:32 (4th ed.), holders of a federal
trademark have an important substantive right they
could not otherwise obtain. Also, a registered mark is
presumed to be valid, 15 U.S.C. § 1057(b), and the mark
becomes incontestable (with certain exceptions) after five
years of consecutive post-registration use, id. § 1065; see
also B&B Hardware, 135 S. Ct. at 1310 (“Incontestability
is a powerful protection”). A markholder may sue in
federal courts to enforce his trademark, 15 U.S.C. § 1121,
and he may recover treble damages if he can show in-
fringement was willful, id. § 1117. He may also obtain
the assistance of U.S. Customs and Border Protection in
restricting importation of infringing or counterfeit goods,
id. § 1124; 19 U.S.C. § 1526, or prevent “cybersquatters”
from misappropriating his domain name, 15 U.S.C.
§ 1125(d). In effect, § 2(a) of the Lanham Act conditions
trademark registration and all of its attendant benefits on
the applicant’s selection of a suitable mark. Section 2(a)’s
registerability conditions are not tethered to the trade-
mark’s functioning as a source identifier or to any concern
over the mark creating confusion or being misleading.
Instead, § 2(a) allows the PTO to determine whether the
trademark is suitable for registration, in this case wheth-
IN RE TAM                                                  7



er it is disparaging, which is a moral judgment based
solely and indisputably on the mark’s expressive content.
    Not only is a disparaging trademark denied federal
registration, but it cannot be protected by its owner by
virtue of a § 43(a) unfair competition claim. Id. § 1125(a).
Section 43(a) allows for a federal suit, much like state
common law, to protect an unregistered trademark. As
many courts have noted, it is the use of a trademark in
commerce, not its registration, which gives rise to a
protectable right. Miller v. Glenn Miller Prods., Inc., 454
F.3d 975, 979 (9th Cir. 2006) (“Registration does not
create a mark or confer ownership; only use in the mar-
ketplace can establish a mark.”); In re Int’l Flavors &
Fragrances, Inc., 183 F.3d 1361, 1366 (Fed. Cir. 1999)
(“The federal registration of a trademark does not create
an exclusive property right in the mark. The owner of the
mark already has the property right established by prior
use. . . . However, those trademark owners who register
their marks with the PTO are afforded additional protec-
tion not provided by the common law.”). Equally clear,
however, is that § 43(a) protection is only available for
unregistered trademarks that could have qualified for
federal registration. Two Pesos, Inc. v. Taco Cabana, Inc.,
505 U.S. 763, 768 (1992) (section 43(a) “protects qualify-
ing unregistered trademarks and . . . the general princi-
ples qualifying a mark for registration under § 2 of the
Lanham Act are for the most part applicable in determin-
ing whether an unregistered mark is entitled to protection
under § 43(a)”); Donchez v. Coors Brewing Co., 392 F.3d
1211, 1215 (10th Cir. 2004) (plaintiff must establish that
its mark is protectable to prevail in a claim under § 43(a));
Yarmuth-Dion, Inc. v. D’ion Furs, Inc., 835 F.2d 990, 992
(2d Cir. 1987) (requiring a plaintiff to “demonstrate that
his [unregistered] mark merits protection under the
Lanham Act”). Thus, no federal cause of action is availa-
8                                                IN RE TAM




ble to protect a trademark deemed disparaging, regard-
less of its use in commerce.
    Section 2(a)’s bar on disparaging marks was a crea-
tion of the federal government, first developed when
Congress enacted the Lanham Act. See infra at 21–22.
Three years later, the United States Trademark Associa-
tion prepared the Model State Trademark Bill—a bill
patterned on the Lanham Act in many respects. McCar-
thy at § 22:5. The Model Bill contained language barring
a mark from registration if it “consists of or comprises
matter which may disparage . . . persons, living or dead,
institutions, beliefs, or national symbols, or bring them
into contempt, or disrepute.” 1964 Model State Trade-
mark Act, § 2. Following the lead of the federal govern-
ment, virtually all states have adopted the Model Bill and
its disparagement provision. McCarthy at § 22:5. Thus,
not only are the benefits of federal registration unavaila-
ble to Mr. Tam, so too are the benefits of trademark
registration in nearly all states. And as commentators
have noted, state statutory and common law schemes
mirror Lanham Act protections, making it likely that an
unregisterable trademark will have no state protection.
McCarthy at § 22:1.50; see also 1964 Model State Trade-
mark Act, § 1.C (“The term ‘mark’ as used herein includes
any trademark or service mark entitled to registration
under this Act whether registered or not.”) (emphasis
added).
    While denial of registerability and the attendant
rights of protection both federal and state do not prevent
a trademark owner from using its mark, such denial
severely burdens use of such marks. Section 2(a)’s con-
tent-based restrictions on registerability were adopted to
reduce use of trademarks the government deemed unsuit-
able (such as those that disparage)—no doubt a chilling
effect on speech.
IN RE TAM                                                  9



     B. The “Unconstitutional Conditions” Doctrine
    The Supreme Court has repeatedly held that the gov-
ernment cannot deny access to a benefit because of the
recipient’s exercise of constitutionally protected speech.
Under the “unconstitutional conditions” doctrine,
    [E]ven though a person has no ‘right’ to a valuable
    governmental benefit and even though the gov-
    ernment may deny him the benefit for any num-
    ber of reasons, there are some reasons upon which
    the government may not rely. It may not deny a
    benefit to a person on a basis that infringes his
    constitutionally protected interests—especially,
    his interest in freedom of speech. For if the gov-
    ernment could deny a benefit to a person because
    of his constitutionally protected speech or associa-
    tions, his exercise of those freedoms would in ef-
    fect be penalized and inhibited.
Perry v. Sindermann, 408 U.S. 593, 597 (1972). Under
this doctrine, the Supreme Court held that a state college
could not refuse to retain a professor because of his public
criticism of that college’s policy, even though the professor
had no right to reemployment and even though the gov-
ernment had not directly prohibited the professor from
speaking. Id. at 597–98. This is because “[t]o deny [a
benefit] to claimants who engage in certain forms of
speech is in effect to penalize them for such speech.”
Speiser v. Randall, 357 U.S. 513, 518 (1958).
    Since Perry, the Supreme Court has wrestled with the
inherent tension between applying the “unconstitutional
conditions” doctrine and protecting Congress’ ability to
direct government spending. As the Supreme Court has
noted, the Spending Clause of the U.S. Constitution,
which grants Congress the power “[t]o lay and collect
Taxes, Duties, Imposts and Excises, to pay the Debts and
provide for the common Defence and general Welfare of
the United States,” U.S. Const. Art. I, § 8, cl. 1, “provides
10                                                 IN RE TAM




Congress broad discretion to tax and spend for the ‘gen-
eral Welfare,’ including by funding particular state or
private programs or activities.” Agency for Int’l Dev. v.
Alliance for Open Soc’y Int’l, Inc., 133 S. Ct. 2321, 2327–
28 (2013). This includes “the authority to impose limits
on the use of such funds to ensure they are used in the
manner Congress intends,” even when these limits are
conditioned on the recipients’ constitutional rights. Id. at
2328 (citing Rust v. Sullivan, 500 U.S. 173, 195 n.4
(1991)). The Court reasoned that “if a party objects to a
condition on the receipt of federal funding,” it can always
decline the funds. Id.
    Thus, “when the Government appropriates public
funds to establish a program it is entitled to define the
limits of that program.” United States v. Am. Library
Ass’n, Inc., 539 U.S. 194, 211 (2003) (quoting Rust, 500
U.S. at 194). Under this reasoning, the Supreme Court
upheld regulations prohibiting the use of federal family
planning funds for abortion counseling and referral ser-
vices. Rust, 500 U.S. at 192. Similarly, the Court held
that conditioning public libraries’ receipt of federal subsi-
dies on their use of Internet filtering software was a valid
exercise of Congress’ spending power, because Congress
was entitled to insist that “public funds be spent for the
purposes for which they were authorized.” Am. Library
Ass’n, 539 U.S. at 211–12 (quotation marks omitted).
This spending limitation applies to indirect forms of
public funding such as tax exemptions as well as direct
subsidies. Regan v. Taxation with Representation of
Wash., 461 U.S. 540, 544 (1983) (“Both tax exemptions
and tax-deductibility are a form of subsidy that is admin-
istered through the tax system.”).
    The government’s discretion under the Spending
Clause, while broad, is not unbounded. If a program
arises from the Spending Clause, Congress is free to
attach “conditions that define the limits of the govern-
IN RE TAM                                                11



ment spending program—those that specify the activities
Congress wants to subsidize.” Agency for Int’l Dev., 133 S.
Ct. at 2328. However, Congress does not have the author-
ity to attach “conditions that seek to leverage funding to
regulate speech outside the contours of the program
itself.” Id. For example, the Court held that Congress
could not restrict appropriations aimed at combating the
spread of AIDS to only organizations having policies
explicitly opposing prostitution and sex trafficking. Id. at
2230–31.
     Thus, the analysis of whether Congress has imposed
an unconstitutional condition on a federal benefit is
affected by the nature of the Congressional benefit—
namely, was the benefit authorized pursuant to Congress’
Spending power. Courts have examined whether the
conditioned benefit was pursuant to the Spending Clause.
For example, the Ninth Circuit considered whether the
“unconstitutional conditions” doctrine prevented the
government from implementing a treaty under which
certain “educational, scientific, and cultural” audio-visual
materials were subject to benefits, including exemption
from import duties. Bullfrog Films, Inc. v. Wick, 847 F.2d
502, 503 (9th Cir. 1988). Film makers, producers, and
distributors argued that the treaty violated the First
Amendment. Id. at 504. The government responded by
arguing, as it does here, that the regulations stemming
from the treaty did not “punish or directly obstruct plain-
tiffs’ ability to produce or disseminate their films,” and
that any benefits flowing from the regulations were “a
case of the government simply declining to pay a subsidy.”
Id. at 509. The Ninth Circuit disagreed with the govern-
ment’s “benign characterization” of the effect of the regu-
lations and reasoned that the trade benefits were not a
subsidy because “no Treasury Department funds [were]
involved,” and therefore the spending exception did not
apply. Id. at 509. The Ninth Circuit held that “by condi-
12                                               IN RE TAM




tioning a valuable governmental benefit on the basis of
speech content, the [government] forces film makers to
choose between exercising their right to free speech and
foregoing benefits under the [treaty], or curtailing their
speech and obtaining the benefits.” Id. at 511. It rea-
soned that “this sort of dilemma patently transgresses the
well-established principle that government may not
condition the conferral of a benefit on the relinquishment
of a constitutional right.” Id.
    The Fifth Circuit recently considered, en banc, the
constitutionality of a Texas law allowing charitable organ-
izations to hold bingo games so long as the resulting funds
were not used for lobbying. Dep’t of Tex., Veterans of
Foreign Wars v. Tex. Lottery Comm’n, 760 F.3d 427, 430
(5th Cir. 2014) (en banc). The Texas Lottery Commission
argued that the law’s restrictions were not unconstitu-
tional because they fell within the state government’s
spending power, which is analogous to the federal gov-
ernment’s spending power. Id. at 434. The Fifth Circuit
agreed that “the government may attach certain speech
restrictions to funds linked to the public treasury—when
either granting cash subsidies directly from the public
coffers . . . or approving the withholding of funds that
otherwise would go to the public treasury.” Id. at 435.
However, the Fifth Circuit found the Texas bingo program
“wholly distinguishable . . . because no public monies or
‘spending’ by the state are involved.” Id. at 436. The
Fifth Circuit reasoned that the bingo program’s primary
function is regulatory, further “underscor[ing] the incon-
gruity of [applying] the ‘subsidy’ paradigm to the bingo
program.” Id. at 437. The Fifth Circuit therefore applied
the “unconstitutional conditions” doctrine to the bingo
program, and found its lobbying provision unconstitution-
al. Id. at 437–41.
    The D.C. Circuit similarly held that a presidential di-
rective barring lobbyists from serving on international
IN RE TAM                                                13



trade advisory committees implicated the First Amend-
ment. Autor v. Pritzker, 740 F.3d 176, 177 (D.C. Cir.
2014). The government argued that “when [it] appropri-
ates public funds to establish a program, its decision not
to use program funds to subsidize the exercise of a fun-
damental right does not infringe.” Id. at 182 (quotations
and alterations omitted). The D.C. Circuit rejected the
government’s argument because membership in the
advisory committees was a non-financial—albeit valua-
ble—benefit. Id. at 182–83. It noted that advisory com-
mittee members are not paid for their service, “absorbing
even their out of pocket expenses.” Id. at 183. Because
“[t]he Supreme Court has never extended the [spending
exception] to situations not involving financial benefits,”
the D.C. Circuit found the directive could be an unconsti-
tutional condition, and remanded so the district court
could consider the lobbyists’ claims further. Id. at 183–
84.
    In another case, satellite carriers objected to the
“must carry” provision in a federal law that granted
satellite carriers a copyright license to retransmit local
television stations in a given market so long as they also
retransmitted all local television stations in that market
upon request. Satellite Broad. & Commc’ns Ass’n v. FCC,
146 F. Supp. 2d 803, 808–09 (E.D. Va. 2001), aff’d, 275
F.3d 337 (4th Cir. 2001). The district court reasoned that
Congress’ grant of a copyright license to satellite carriers
did not arise from the Spending Clause (and therefore
qualify as a “subsidy”) because “it [did] not entail the
grant of government funds, or other benefits obtained
through the use of government funds (i.e., property,
government-created jobs, etc.), to confer a benefit.” Id. at
829. The court then considered the constitutionality of
the “must carry” condition attached to the copyright
license, and held the law constitutional both because it
satisfied intermediate scrutiny and because, if a carrier
14                                                  IN RE TAM




opted not to accept the copyright license granted by the
statute, it could still negotiate for the right to transmit
the local stations. Id. at 830–31.
      C. Applying the “Unconstitutional Conditions”
            Doctrine to Trademark Registration
     McGinley is the only case of ours to consider, if only
briefly, the First Amendment implications of § 2(a). Since
McGinley, a number of cases raised a First Amendment
challenge to § 2(a), but in each case, the panel held itself
bound by McGinley. See In re Boulevard Entm’t, Inc., 334
F.3d 1336, 1343 (Fed. Cir. 2003); In re Mavety Media
Grp., 33 F.3d 1367, 1374 (Fed. Cir. 1994); In re Fox, 702
F.3d 633, 635 (Fed. Cir. 2012). Neither the court in
McGinley nor any other court has analyzed § 2(a) under
the “unconstitutional conditions” doctrine. This is error.
Federal trademark registration confers valuable benefits,
and under § 2(a), the government conditions those bene-
fits on the applicants’ choice of a mark. Because the
government denies benefits to applicants on the basis of
their constitutionally protected speech, the “unconstitu-
tional conditions” doctrine applies.
    However, we are faced with a fundamental predicate
question: does the “unconstitutional conditions” doctrine
apply with full force in the context of trademark registra-
tion, or is it tempered by virtue of Congress’ spending
power? The benefits of trademark registration, while
valuable, are not monetary. Unlike tangible property, a
subsidy, or a tax exemption, bestowal of a trademark
registration does not result in a direct loss of any property
or money from the public fisc. Rather, a trademark
redefines the nature of the markholder’s rights as against
the rights of other citizens, depriving others of their rights
to use the mark. Like the programs in Bullfrog and Texas
Lottery Commission, the system of trademark registration
is a regulatory regime, not a government subsidy pro-
gram.
IN RE TAM                                                15



    Furthermore, the act of registering a trademark does
not involve the federal treasury. In 1981, as noted by the
McGinley court, trademark registration was “underwrit-
ten by public funds.” 660 F.2d at 486. That is no longer
true today. Since 1991, PTO operations have been funded
entirely by registration fees, not the taxpayer. Figueroa
v. United States, 466 F.3d 1023, 1028 (Fed. Cir. 2006); see
also 56 Fed. Reg. 65147 (1991); Omnibus Budget Reconcil-
iation Act of 1990, Pub. L. No. 101-508, S. 10101, 1990
U.S.C.C.A.N. (104 Stat.) 1388.
     While PTO operations are fully funded by registration
fees, some federal funds are nonetheless spent to facilitate
the registration and enforcement of trademarks. For
example, PTO employee benefits, which include pensions,
health insurance, and life insurance, are administered by
the Office of Personnel Management and funded from the
general treasury. Figueroa, 466 F.3d at 1028. And regis-
tering a trademark may lead to additional government
spending, such as when the trademark owner seeks to
enforce the trademark through the federal courts and
U.S. Customs and Border Patrol. This spending, howev-
er, is attenuated from the benefits bestowed by trademark
registration. Trademark registration does not implicate
the Spending Clause merely because of this attenuated
spending, else every benefit or program provided by the
government would implicate the Spending Clause. The
programs in Bullfrog and Texas Lottery Commission were
likely funded in some part by the government—perhaps
also by government benefits paid to employees adminis-
tering the programs—but the Ninth Circuit and the Fifth
Circuit considered only whether the conditioned benefits
were paid for by government spending, and not whether
the government subsidized the program in more indirect
manners. And while the government argued in Autor that
the government had appropriated public funds to estab-
lish the international trade advisory committees, 740 F.3d
at 182, the D.C. Circuit nonetheless found that member-
16                                               IN RE TAM




ship on these advisory committees was not a financial
benefit, id. at 183.
    The purpose and nature of trademark registration
support the conclusion that trademark registration is not
a government-funded benefit. The Lanham Act derives
from the Commerce Clause, not the Spending Clause, and
its purpose is to regulate marks used in interstate com-
merce—not to subsidize the markholders. 15 U.S.C.
§ 1127. Furthermore, it is the markholder, and not the
government, that must spend money (on advertising
using its mark) to obtain the benefits of trademark regis-
tration. Registration of a trademark is not a federally
funded financial benefit to the applicant.
    McGinley was written only one year after Central
Hudson and was decided against a background of law
where the First Amendment had only recently begun to
apply to commercial speech. Given the drastic changes
since McGinley in constitutional jurisprudence and the
PTO’s shift from a taxpayer-funded organization to a
user-funded program, the McGinley court’s analysis of the
constitutionality of § 2(a) of the Lanham Act no longer
suffices. This analysis did not discuss the “unconstitu-
tional conditions” doctrine, despite the doctrine’s clear
relevance. And because trademark registration is no
longer funded by the federal treasury, there is no longer
any argument that trademark registration implicates
Congress’ power to spend. To the contrary, the trademark
registration scheme is a prototypical example of a regula-
tory regime. As a result, the “unconstitutional conditions”
doctrine applies. The government cannot hinge the
benefits of federal trademark registration on constitu-
tionally protected speech—here, the applicant’s selection
of a suitable mark—unless the government’s actions pass
constitutional scrutiny.
IN RE TAM                                               17



            III.   Is § 2(a) Unconstitutional?
        A. Viewpoint Discriminatory Regulations
     “Content-based regulations are presumptively inva-
lid.” R.A.V., 505 U.S. at 382; Ashcroft v. ACLU, 542 U.S.
656, 660 (2004). Viewpoint-based regulations are even
more suspect, as they “raise[] the specter that the gov-
ernment may effectively drive certain ideas or viewpoints
from the marketplace.” Simon & Schuster, Inc. v. Mem-
bers of N.Y. State Crime Victims Bd., 502 U.S. 105, 116
(1991); see Sorrell v. IMS Health Inc., 131 S. Ct. 2653,
2667 (2011); Rosenberger v. Rector & Visitors of Univ. of
Va., 515 U.S. 819, 828 (1995). As a result, these regula-
tions receive the strictest of scrutiny. “In the ordinary
case it is all but dispositive to conclude that a law is
content-based and, in practice, viewpoint-discriminatory.”
Sorrell, 131 S. Ct. at 2667.
    Section 2(a) of the Lanham Act bars the registration
of disparaging speech. Under this law, it is possible to
register trademarks that refer to a certain group in a
positive, or non-disparaging manner, but not trademarks
that refer negatively to the same group. See R.A.V., 505
U.S. at 391 (finding that an ordinance forbidding the use
of “fighting words” that insulted “on the basis of race,
color, creed, religion or gender” was viewpoint discrimina-
tory because certain fighting words could be used only by
those arguing in favor of tolerance, not their opponents).
Section 2(a) discriminates against disparaging or offen-
sive viewpoints. 2 Under this analysis, § 2(a) is presump-



   2    It is incorrect to imply that the Lanham Act treats
“laudatory” and disparaging trademarks the same. The
Lanham Act always prohibits registration of disparaging
marks. In contrast, the Lanham Acts prohibits the regis-
tration of “merely descriptive” marks unless or until they
18                                                IN RE TAM




tively invalid, and must satisfy strict scrutiny to be found
constitutional.
    Although the Supreme Court has yet to decide wheth-
er strict scrutiny attaches to restrictions on commercial
speech that are viewpoint discriminatory, there is reason
to believe it is an issue worth considering. Sorrell, 131 S.
Ct. at 2664. This uncertainty is likely of no consequence,
however, because it seems likely that section 2(a) cannot
survive even the intermediate scrutiny that any re-
striction on commercial speech receives under Central
Hudson.
     B. Central Hudson Test for Commercial Speech
     In Central Hudson, the Supreme Court laid out the
framework for determining the constitutionality of re-
strictions on commercial speech. 447 U.S. at 566. First,
commercial speech “must concern lawful activity and not
be misleading.” Id. If this is the case, we ask whether
(1) “the asserted governmental interest is substantial,”
(2) “the regulation directly advances the governmental
interest asserted,” and (3) the regulation “is not more
extensive than is necessary to serve that interest.” Id.
     First, we ask whether the regulated activity is lawful
and not misleading. Id. at 563–64. There is nothing
illegal about a disparaging trademark such as THE
SLANTS, and Mr. Tam does not challenge the Lanham
Act’s proscription on the registration of misleading marks.
Disparaging trademarks satisfy the first prong of the
Central Hudson framework.


acquire distinctiveness or secondary meaning. 15 U.S.C.
§ 1052(f). Once a laudatory or descriptive mark attains
secondary meaning as a source identifier, such marks are
eligible for registration; disparaging trademarks are
never eligible for registration.
IN RE TAM                                                19



     Next, for speech that is lawful and not misleading, a
substantial government interest independent of disap-
proving the speech’s message must justify the regulation.
Id. at 566; Sorrell, 131 S. Ct. at 2668 (2011) (law must not
“seek to suppress a disfavored message”); Sorrell, 131 S.
Ct. at 2670 (rejecting message-based interest as “contrary
to basic First Amendment principles”). The government
has not put forth any substantial interests that would
justify § 2(a)’s bar against disparaging marks. One pur-
pose of the disparagement provision of § 2(a) is evident on
its face, and it is message-based: to discourage the use of
trademarks that are disparaging to persons, institutions,
beliefs, or national symbols. The legislative history
reinforces the conclusion that Congress enacted § 2(a)
because it disapproved of the message conveyed by dis-
paraging marks. See Hearings on H.R. 4744 Before the
Subcomm. on Trademarks of the House Comm. on Pa-
tents, 76th Cong., 1st Sess. 18–21 (1939) (statement of
Rep. Thomas E. Robertson) (Rep. Maroney) (“[W]e would
not want to have Abraham Lincoln gin.”). This is plainly
true of the reason for denying registration here, as in
other disparagement cases. See, e.g., In re Geller, 751
F.3d 1355 (Fed. Cir. 2014) (affirming rejection of STOP
THE ISLAMISATION OF AMERICA); Blackhorse v. Pro-
Football, Inc., 111 U.S.P.Q.2d 1080 (TTAB June 18, 2014)
(cancelling registration of REDSKINS); In re Lebanese
Arak Corp., 94 U.S.P.Q.2d 1215 (TTAB Mar. 4, 2010)
(refusing to register KHORAN for wine); In re Heeb
Media, LLC, 89 U.S.P.Q.2d 1071 (TTAB Nov. 26, 2008)
(refusing to register HEEB); In re Squaw Valley Dev. Co.,
80 U.S.P.Q.2d 1264 (TTAB May 23, 2006) (refusing to
register SQUAW VALLEY for one class of goods, but
registering it for another). And there is no doubt that
20                                               IN RE TAM




these marks are protected speech, not categorically ex-
cluded from First Amendment protection. 3
    While the government may argue that it has an inter-
est in discouraging the use of disparaging marks that may
be offensive to persons, institutions, beliefs, or national
symbols, this is not a legitimate government interest. See
Sorrell, 131 S. Ct. at 2670. The Supreme Court has
“consistently held that the fact that protected speech may
be offensive to some does not justify its suppression.”
Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 71
(1983). It is a “bedrock principle underlying the First
Amendment . . . that the Government may not prohibit
the expression of an idea simply because society finds the
idea itself offensive or disagreeable.” United States v.
Eichman, 496 U.S. 310, 319 (1990).




     3  Disapproval of the message is also the apparent
basis for denying under § 2(a) the registration of many
“scandalous” marks that are not obscene. See, e.g., In re
Fox, 702 F.3d 633 (Fed. Cir. 2012) (affirming rejection of
COCK SUCKER for chocolate rooster lollipops); In re
Boulevard Entm’t, Inc., 334 F.3d 1336 (Fed. Cir. 2003)
(affirming rejection of 1-800-JACK-OFF and JACK-OFF
for adult entertainment services over telephone); In re
Betty Bangs, LLC, 2013 WL 5407261 (TTAB July 9, 2013)
(refusing to register I BANGED BETTY); In re Kirby,
2008 WL 4674566 (TTAB Sept. 22, 2008) (refusing to
register COCAINE for energy drinks); In re Love Bottling
Co., 2005 WL 1787238 (TTAB June 22, 2005) (refusing to
register W.B. WIFE BEATER); In re Zaharoni, 2005 WL
363392 (TTAB Jan. 4, 2005) (refusing to register THE
COMPLETE A**HOLE'S GUIDE TO . . .); In re Runsdorf,
171 U.S.P.Q. 443 (TTAB 1971) (refusing to register
BUBBY TRAP for brassieres).
IN RE TAM                                               21



     Courts have attributed an additional government in-
terest to § 2(a), reasoning that it acts as “a judgment by
the Congress that such marks not occupy the time, ser-
vices, and use of funds of the federal government.” See,
e.g., McGinley, 660 F.2d at 486. This cannot warrant the
government’s regulation of these marks. Trademark
registration is entirely user-funded, not taxpayer-funded,
so registering these marks costs the government little
money.     Furthermore, the government must expend
significant funds defending its refusal decisions under the
statute as it currently stands, so it is not clear that the
statute succeeds in saving the government money. See
McGinley, 660 F.2d at 487 (Rich, J., dissenting) (“More
‘public funds’ are being expended in the prosecution of
this appeal than would ever result from the registration of
the mark.”).
    Finally, labeling this sort of interest as substantial
would create an end-run around the “unconstitutional
conditions” doctrine, as virtually all government benefits
involve the time, services, or funds of the federal govern-
ment. Nearly every benefit could be justified under this
ground, no matter how minimal.
    Another interest that has been proposed to justify
§ 2(a)’s ban on disparaging marks is the government’s
interest in maintaining a well-functioning trademark
system that harmonizes state and federal trademark law.
In enacting the Lanham Act, Congress codified a number
of long-standing common law trademark principles; the
argument posits that striking down § 2(a)’s bar on dispar-
aging marks would disrupt these principles. However,
this argument relies on the notion that § 2(a)’s bar on
disparaging marks is merely a codification of a common
law bar on disparaging marks. That is not the case.
While states have long refused to enforce vulgar or mis-
leading trademarks, there is no similar history of a bar on
disparaging marks. In drafting § 2(a)’s bar on disparag-
ing marks, Congress was creating new law, not codifying
22                                                IN RE TAM




clear and established principles. See Univ. of Notre Dame
Du Lac v. J.C. Gourmet Food Imports Co., 703 F.2d 1372,
1376 (Fed. Cir. 1983) (“Although not articulated as such,
it appears that the drafters sought by § 2(a) to embrace
concepts of the right to privacy, an area of the law then in
an embryonic state.”); see also Act of Feb. 20, 1905, ch.
592, § 5, 33 Stat. 724 (1905) (barring registration of
scandalous and immoral marks, but not disparaging
marks). Section 2(a)’s bar on disparaging marks was
employed only rarely until recently, and its application
was inconsistent. See, e.g., Doughboy Indus., Inc., 88
U.S.P.Q. (BNA) ¶ 227 (P.T.O. Jan. 25, 1951) (refusing to
register mark “Dough-boy” in connection with “a prophy-
lactic preparation for the prevention of venereal diseases);
In re Anti-Communist World Freedom Cong., Inc., 161
U.S.P.Q. (BNA) ¶ 304 (TTAB Feb. 24, 1969) (refusing to
register mark consisting of hammer and sickle with an
“X” over it); In re Condas S.A., 188 U.S.P.Q. (BNA) ¶ 544
(P.T.O. July 31, 1975) (finding mark JAP not disparaging
to Americans of Japanese ancestry); Greyhound Corp. v.
Both Worlds, Inc., 6 U.S.P.Q.2d 1635 (TTAB Mar. 30,
1988) (finding that mark depicting a defecating dog
disparaged Greyhound’s trademarked running dog logo).
And in the early disparagement cases, courts did not base
the contours of what it means to be disparaging on the
common law. See generally id. Striking down § 2(a)’s bar
on disparaging marks would not disrupt long-standing,
well-balanced common law traditions.
    Trademarks—which are applied to private goods to
identify the source of the goods for consumers—are pri-
vate speech, not “government speech.” Cf. Pleasant Grove
City v. Summum, 555 U.S. 460, 467 (2009) (“The Free
Speech Clause restricts government regulation of private
speech; it does not regulate government speech.”). Alt-
hough the government publishes registered trademarks in
the Trademark Principal Register, it does so not to com-
municate a particular message or select a particular
IN RE TAM                                                  23



viewpoint; rather, it publishes trademarks to provide
notice that a mark has been registered. Despite this,
supporters of § 2(a) have claimed that the government has
an interest in not being seen to give a stamp of approval,
imprimatur, to scandalous and disparaging terms. For
this interest to be substantial, the public must believe
that trademarks carry the stamp of government approval.
The U.S. government recently explained that “‘issuance of
a trademark registration’ does not ‘amount[] to the award-
ing of the U.S. Government’s ‘imprimatur.’” Brief of
United States at 21, Pro-Football, Inc. v. Blackhorse, No.
14-cv-1043 (GBL/IDD) (E.D. Va. Mar. 23, 2015), ECF No.
109 (quoting In re Old Glory Condom Corp., 26
U.S.P.Q.2d 1216, 1219–20 n.3 (TTAB Mar. 3, 1993) (al-
terations in original)). As the Trademark Trial and
Appeal Board wrote:
   The duty of this Office . . . in reviewing applica-
   tions for registration is nothing more and nothing
   less than to register those marks that are func-
   tioning to identify and distinguish goods and ser-
   vices in the marketplace . . . . Just as the issuance
   of a trademark registration by this Office does not
   amount to a government endorsement of the qual-
   ity of the goods to which the mark is applied, the
   act of registration is not a government imprimatur
   or pronouncement that the mark is a “good” one in
   an aesthetic, or any analogous, sense.
Old Glory Condom Corp., 26 U.S.P.Q.2d at 1219–20 n.3
(emphasis added). The public is not likely to believe that
a registered trademark conveys the imprimatur of the
government. The trademark is printed on private proper-
ty, in fact commercial goods, not on any government
property. The purpose served by trademarks, to identify
the source of the goods, is antithetical to the notion that
the trademark is tied to the government.
24                                               IN RE TAM




    We have yet to be presented with any substantial
government interests that would justify the PTO’s refusal
to register disparaging marks. Without this, § 2(a) cannot
satisfy the Central Hudson test. It is time to revisit the
holding in McGinley in light of subsequent developments
in the law and the trademark registration funding re-
gime.